     Case: 4:20-cv-00184-DMB-JMV Doc #: 27 Filed: 03/11/21 1 of 2 PageID #: 164




                 UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF MISSISSIPPI
                           GREENVILLE DIVISION
______________________________________________________________________________

 HAWK TECHNOLOGY SYSTEMS, LLC,

        Plaintiff,

        v.                                                  Case No. 4:20-cv-00184-DMB-JMV

 HUDDLE HOUSE, INC.,

        Defendant.


    DEFENDANT HUDDLE HOUSE, INC.’S MOTION TO STAY PROCEEDINGS
______________________________________________________________________________

     Defendant Huddle House, Inc. (“Huddle House”) respectfully moves this Court to stay this

case pending the completion of proceedings in a related matter pending in the United States

District Court for the District of Nevada, DTiQ Technologies, Inc. v. Hawk Technology Systems,

LLC, Case No. 20-2050. The requested stay of proceedings in this matter is supported by the

“customer-suit exception,” which counsels in favor of staying proceedings against a customer in

favor of co-pending lawsuits between the patentee and manufacturer or service provider, thereby

promoting judicial economy and efficiency. Further, the factors that courts typically consider

when asked to stay proceedings weigh in favor of the requested stay in this case. More

specifically, the requested stay will promote the interests of judicial economy, will simplify the

issues to be litigated, and will not unfairly prejudice or advantage one party over the other. The

grounds for this motion are more-fully stated in the attached Memorandum in Support, which is

incorporated herein by reference.




                                                 1
     Case: 4:20-cv-00184-DMB-JMV Doc #: 27 Filed: 03/11/21 2 of 2 PageID #: 165




                            CERTIFICATE OF CONSULTATION

       In accordance with Local Rule 7(b)(10), undersigned counsel hereby certifies that

counsel for Plaintiff was consulted concerning the instant motion and counsel for Plaintiff

informed Defendant that Plaintiff opposes the requested stay of proceedings.

Dated: March 11, 2021.                           Respectfully submitted,

                                           By: s/ Byron N. Brown IV

                                                 Byron N. Brown IV (MS Bar No. 101640)
                                                 Matthew M. Lubozynski (pro hac vice)
                                                 W YATT , T ARRANT & C OMBS , LLP
                                                 6070 Poplar Ave., Suite 300
                                                 Memphis TN 38119-3907
                                                 (901) 537-1000
                                                 bbrown@wyattfirm.com
                                                 mlubozynski@wyattfirm.com

                                                 Jared J. Braithwaite (pro hac vice)
                                                 M ASCHOFF B RENNAN
                                                 111 Main Street, Suite 600
                                                 Salt Lake City, Utah 84111
                                                 (801) 297-1850
                                                 jbraithwaite@mabr.com

                                                 Attorneys for Defendant
                                                 Huddle House, Inc.

                                   CERTIFICATE OF SERVICE

       The undersigned certifies that on March 11, 2021, a true and correct copy of the foregoing
has been served upon the following counsel, via the Court’s ECF filing system:

      Frank J. Dantone
      Henderson Dantone, P.A.
      241 Main St.
      P.O. Box 778
      Greenville, MS 38702


                                                        s/ Byron N. Brown IV




                                                2
